Title: To Thomas Jefferson from Samuel House, 28 May 1785
From: House, Samuel
To: Jefferson, Thomas


Philadelphia, 28 May 1785. Though TJ probably has little time for “so trifling a correspondence,” House is urged by his mother to write him, as one of the foremost of her “Chosen friends.” They were all pleased to hear of his arrival in France; House’s mother is well but misses the gentlemanly conduct of the members of Congress who boarded with her.
They have received several letters from Mrs. Trist; she is in good health, and by a vessel just arrived they learn that she left New Orleans on 18 Apr. for Havana, en route to Philadelphia. This letter accompanies one from her to TJ.
Business lags here. House manages to sell goods which he buys on short credit to country stores and can get unlimited credit, but “buying goods from Merchants here does not Establish a person. If I Could get Credit in Europe, I could do amazing well and sell a great many Goods.” Foreign merchants bringing cargoes to Philadelphia are at a disadvantage, for in the city they bring no profit when “Every Man who has Cash goes to Vendue were he buys goods for little or nothing”; it is only through customers in the country that goods command a profit. Since many fabrics in demand in America come at lower prices from France, he hopes TJ might induce manufacturers there to ship their goods to him to be sold on commission or “to give Credit for a few thousand Livers.” Though House has a “Correspondent in Amsterdam who ship me Goods on Credit,” another in France would establish him; assures TJ he will “act with the greatest honor and Integrity and merit your Recommendation.”
He hopes the Commissioners intend action against the Barbary pirates: “They are a great hurt to our Trade insomuch that no American Bottom can procure a freight in Europe. The diffirence of Insurance is such that every Merchant Orders their Goods Shipd in British Bottoms.” Sends his good wishes, and those of his mother and Browse, to TJ and Patsy.
